

Exhibit 10.6
 
 
EXECUTION COPY


AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT




THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this "Amendment"), dated
the 3rd day of February, 2010, is by and between MISCOR GROUP, Ltd., an Indiana
corporation ("MISCOR"), and JOHN A. MARTELL, a resident of Michigan (the
"Executive").


Reference is hereby made to that certain Employment Agreement (the "Employment
Agreement") dated September 30, 2005 between MISCOR and the
Executive.  Capitalized terms used herein without definition have the meanings
ascribed to them in the Employment Agreement.


The parties hereto wish to amend the Employment Agreement as further provided
herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:


1.           Amendment.   Section 3.3 of the Employment Agreement is hereby
amended by adding the following sentence to the end of the last paragraph of the
aforementioned section:


"Notwithstanding any restrictive covenants in Section 3.3(d) above or elsewhere
in this Agreement, the solicitation by the Executive of (a) any employees,
agents or independent contractors who voluntarily leave the Company or (b) Fran
Davis, Cathy Wheatley, and Anthony Ritchie, to work for Ideal Consolidated,
Inc., Martell Electric, LLC or their respective successor entities shall not be
a violation of this Agreement and shall not give rise to any rights and remedies
on the part of the Company."


2.           Ratification.  Each party hereto agrees that after giving effect to
the provisions hereof, the Employment Agreement is ratified, confirmed and in
full force and effect.


3.           Governing Law.  This Amendment shall be construed in accordance
with and governed by the domestic substantive laws of Indiana without giving
effect to any choice of law or conflicts of law provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.


4.           Miscellaneous.  The headings in this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof or
thereof.  This Amendment embodies the entire agreement and understanding among
the parties hereto and supersedes all prior agreements and understandings
relating to the subject matter hereof.  In case any provision in this Amendment
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.



 
 

--------------------------------------------------------------------------------

 

5.           Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one agreement.  In the event any party
executes and delivers this Amendment via facsimile, such party hereby agrees
that for the purposes of enforcement and all applicable statutes, laws and
rules, including, without limitation, rules of evidence and statutes of fraud:
(a) the facsimile signature of such party shall constitute a binding signature
of such party as a symbol and mark executed and adopted by such party with a
present intention to authenticate this Amendment; (b) the facsimile of this
Amendment shall constitute a writing signed by such party; and (c) the facsimile
of this Amendment shall constitute an original of and best evidence of this
Amendment.


[The remainder of this page is intentionally left blank.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal
as of the date first above written.
 



 
MISCOR GROUP, LTD.
     
By:
/s/ Michael D. Topa
   
Michael D. Topa
   
Interim Chief Financial Officer
       
/s/ John A. Martell
 
John A. Martell


